—In a matrimonial action in which the parties were divorced by judgment entered January 4, 2000, the defendant appeals, as limited by his brief, from so much of an order of the Supreme Court, Rockland County (Nelson, J.), dated March 19, 2002, as granted that branch of the plaintiffs motion which was for an award of counsel fees, and, upon granting so much of his cross motion for leave to renew and reargue that branch of the plaintiffs prior motion which was to compel him to make certain child support payments in accordance with the terms of the parties’ separation agreement, which was granted by an order of the same court, dated December 4, 2001, adhered to the original determination.
Ordered that the order is affirmed insofar as appealed from, with costs.
The Supreme Court providently exercised its discretion in making an award of counsel fees in view of the disparity in the parties’ financial circumstances, and the defendant’s dilatory tactics with respect to child support matters (see Grossman v Grossman, 260 AD2d 602 [1999]; Cook v Cook, 95 AD2d 768, 769 [1983]).
Further, the Supreme Court’s adherence, upon renewal and reargument, to its initial determination directing compliance with the terms of the parties’ separation agreement, which was incorporated but not merged into the divorce judgment, and which declared that the parties’ support obligations would be governed by the Child Support Standards Act, was entirely appropriate.
The defendant’s remaining contentions are without merit. Prudenti, P.J., Smith, McGinity and Cozier, JJ., concur.